By the Court,

Paine, J.
Tbe order refusing to set aside *202tbe judgment must be affirmed, for tbe reason that tbe motion was made too late. Tbe judgment was entered on tbe lOtb of June, 1858. In March, 1859, tbe defendant obtained an order staying proceedings, and then slumberedj until July, 1860. This is not sucb diligence as tbe law requires in those who honestly desire to be relieved from a judgment which has been improperly entered against them. Bliss vs. Treadway, 1 How. Pr. R., 245; Patterson vs. Graves, 11 id., 91; Jones vs. Slate Company, 16 id., 129; Sanderson vs. Dox, 6 Wis., 164.
Tbe order is affirmed, with costs.